EXHIBIT 99.1 ChinaNet Online Holdings Reports Second Quarter 2012 Financial Results Reiterates FY2012 revenue and net income guidance of $42 million and $2.8 million, respectively Management to host conference call on Tuesday, August 21st at 8:30 a.m. Eastern Time BEIJING, August 21, 2012 ChinaNet Online Holdings, Inc. ("ChinaNet" or the “Company”), (Nasdaq:CNET), a leading B2B (business to business) Internet technology company providing online-to-offline ("O2O") sales channel expansion service for small and medium-sized enterprises (SMEs) and entrepreneurial management and networking services for entrepreneurs in the People's Republic of China, today announced financial results for the second quarter of 2012. Summary Financials Second Quarter 2012 Results (USD) (Unaudited) Q2 2012 Q2 2011 CHANGE Sales $13.1 million $9.1 million +45% Gross Profit $3.8 million $5.6 million -32% Gross Margin 28.7% 62.2% -54% Net Income Attributable to Common Stockholders $0.9 million $2.8 million -68% EPS (Diluted) -73% Second Quarter 2012 Financial Results Revenues increased by $4.0 million to $13.1 million for the three months ended June 30, 2012 compared to the three months ended June 30, 2011, representing a 45% increase. "Our diverse portfolio of services helped us generated higher sales and positive cash flows," explained Mr. Handong Cheng, Chairman and CEO of the Company. "Even though small business customers remain extremely cautious with their spending, we are working hard to offer essential and value added services to new and existing clients. We are optimistic that small businesses will be a driving force behind China’s economic rebound. ChinaNet is well positioned to capture our share of that growing opportunity when SMEs resume their growth." Second Quarter 2012 Revenue Breakdown by Business Unit (USD in thousands) Q2 2012 % Q2 2011 % % Change Internet Advertisement $ 41
